      Case 1:20-cv-01371-PAE-BCM Document 22 Filed 09/30/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


FREDERICK D. PINA,

                                      Plaintiff,                  20 Civ. 1371 (PAE) (BCM)
                       -v-
                                                                            ORDER
 UNITED STATES OF AMERICA,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from plaintiff Frederick Pina. This matter

remains under the general pretrial supervision of Magistrate Judge Moses.

       SO ORDERED.



                                                            PaJA.�
                                                           ______________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: September 30, 2020
       New York, New York
     Case 1:20-cv-01371-PAE-BCM Document 22 Filed 09/30/20 Page 2 of 5




Friday, September 25, 2020




Honorable Paul A. Engelmayer, US District Judge
c/o: Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Joshua E. Kahane, Assistant U.S. Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007



RE : Case 1:20-cv-01371-PAE-BCM


Dear Judge Engelmayer,

I am writing this letter this Friday afternoon to formally respond to the first time to the legal
threats posed by US Attorney's Office in the matter of lawsuit against the US Government. I
want to first thank you for taking the time to read. This is not a position that I personally wanted
to find myself in, but after fruitless pleading with the US Postal Service adjuster in their National
Tort Claim center, and affter my previous personal injury attorney rThomas W. Hochberg,
Esq.• ); had engaged in legal malpractice; of which there is still an active and pending complaint
and investigation by the New York State Attorney Grievance Committee, of which I had been
awaiting their results of; and which supporting documentation is attached to this letter for your
review.

Secondly, I had not received my mail from the US Attorney' s Office; as I had fallen into a
personal crisis, as the US Postal Service accident; of which there is supporting at-fault letter
establishing this from the ew Yori< Police Department; has left me destitute and struggling with
medical issues.

Lastly,

The Government has been aware and has known my direct email from the beginning of this
process, of which the adjuster at the Post Office; had previously been in communications with
me. If the US Attorney's Office strategy of purposely keeping in the dark as a basis for gaining a
legal advantage is they conduct themselves before you your Honor, I wish the record to reflect
this.
     Case 1:20-cv-01371-PAE-BCM Document 22 Filed 09/30/20 Page 3 of 5




In Conclusion ,



I am formally requesting that you grant me adequate time to further study the Government's
legal papers and to also allow me to obtain an attorney to represent me in this legal controversy
; as I am only a local artist and not someone trained in the federal Tort Claims Act.




  7 Marcus Garvey Blvd., #109
Brooklyn, ew York 11 22 1
(332) 207-1861
Pina.frederick@gmail.com
               Case 1:20-cv-01371-PAE-BCM Document 22 Filed 09/30/20 Page 4 of 5

                                  A ITORNEY GRIEVANCE COMMITTEE
                                              STATE OF NEW YORK
                                      SUPREME COURT APPELLATE DIVISION                   JORGE DOPICO
                                          FIRST JUDICIAL DEPARTMENT                      CHIEF ATTORN EY
ROBERT J. ANELLO
                                         180 MAIDEN LANE · 17™ FLOOR
CHAIR                                                                                    DEPUTY CHIEF ATTORNEYS
                                         NEW YORK, NEW YORK 1 0038                       A."'IGELA CH~ISTM A S
                                               (2 12) 401 -0800                          '-' AO~I F GO .DSTFI N
RICARDO E. OQUENDO                                                                      Vi rALY L IPKANSKY
                                       EMAIL: AD 1-AGC@NYCOURTS.GOV                      RAYMOND VAU_FJ Q
VICE CHAIR
                                                                                        STAFF ATTORNEYS
                                                                                        D AN Fl D . B A!'K
                                                                                        5::AN A BRA'l:JV~Cr-.
                                                                                        KFVIN P . CUL.I FY
                                                                                        KEYi'- M. 0oYLE
                                                                                        PET ER M H ERTZOG
                                                                                        KE :..LYA LATHAM
                                                      June 23, 2020                     JU r-. H . LEE
                                                                                        THO MAS M . -EE
                                                                                        N O RMA I. LO PEZ
                                                                                        N ORMAL MELE.' IDEZ

         PERSONAL AND CONFIDENTIAL
                                                                                        EUSAB~"i A P ALL4.Dl!s0
                                                                                        KA TH YW. PARR;l\o
                                                                                        O RLA NDO REVES
                                                                                        YVE, E A R OSARIO
                                                                                        REMI E S HEA

         Frederick Pina                                                                 DE'IICE M SZEKELY


         296 9th A venue
         New York, NY 10001-5703
         By email only: pina.frederick@gmail.com

         Re:       Matter of Thomas \\ . Hochberg. Esq.
                   Docket o. 2019 .1789

         Dear Mr. Pina:

         This will acknowledge receipt of your request for reconsideration of the determination to
         dismiss your complaint against the above named attorney. You will be advised in writing
         when the Committee reaches a decision.

         Thank you for our patience.

                                                      Very truly yours,

                                                    ? r°
                                                      Jorge Dopico
                                                      Chief Attorney

         JD:lc
         Recon




                                                      --------
                     Case 1:20-cv-01371-PAE-BCM Document 22 Filed 09/30/20 .. Page 5 of 5                                                                            \

f f 6-i)c-/<, "c I= ?,rN/J

                                                                                                                                                               ____
                                                      <>


                                                                                     NEW YORK NY                                100

351- /V1 A(? c·v r M vt-I T3 L vb ·1 4- I rl ?
                                                                                                                                                          .. ,_,....,..,.. *.
                                                                                 28 SEP 2020                          PM 14 L

A ~ / C l7NI N t:1--v '1 0 r /c { , z -z.
                                                                                                                                                           •USA*FOREVER*




                                     o,v,          PA uL A .                 t   µ ,;   FL.,._,~ t 'Y!..'                                   v      r        'i':i i r-r,,... "'7..
                                   r( :   ,-p,v '(( q                       /vi,/} (Z S'i-7 fii-l                        f         c,, "r'                            J
                                   ro
                                                                                                                  V                                                         vv;, ,:;

                                               -fuL ry                     _3<?.JvA~c-                                                               T;.,rJVf'~

                                   JV f::1AJ Y1> ((.~ c /Vt-V Yo ff K                                                l    v-o-o 7

           ~6'c   1v/1 h ,/,z__~          i :::C1i:i-=-; __ i   r;;:i?qq            iIIII iii i 11 IIi iii ii iii II ji ii Iii ji ii Ii Ii ii liii I Ii liii i Ii I ji i II l Il'
                       ;
